Case 1:18-cv-02905-WJM Document 6 Filed 12/17/18 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

CHRIS FUSETTI,                                 )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )       No. 1:18-cv-2905
                                               )
BROKER SOLUTIONS, INC. d/b/a NEW               )
AMERICAN FUNDING,                              )
                                               )
       Defendant.                              )

                          NOTICE OF VOLUNTARY DISMISSAL

       Plaintiff, CHRIS FUSSETTI, (“Plaintiff”), through his attorney, Agruss Law Firm, LLC,

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), voluntarily dismisses this case, with

prejudice, against Defendant, BROKER SOLUTIONS, INC. d/b/a NEW AMERICAN

FUNDING.


                                     RESPECTFULLY SUBMITTED,

December 17, 2018                    By:_/s/ Michael S. Agruss
                                            Michael S. Agruss
                                            SBN: 6281600
                                            Agruss Law Firm, LLC
                                            4809 N. Ravenswood Ave.
                                            Suite 419
                                            Chicago, IL 60640
                                            Tel: 312-224-4695
                                            Fax: 312-253-4451
                                            michael@agrusslawfirm.com
                                            Attorney for Plaintiff
Case 1:18-cv-02905-WJM Document 6 Filed 12/17/18 USDC Colorado Page 2 of 2




                               CERTIFICATE OF SERVICE

       On December 17, 2018, I electronically filed the Notice of Voluntary Dismissal with the
Clerk of the U.S. District Court, using the CM/ECF system. I e-mailed a copy of the filed Notice
of Voluntary Dismissal to Defense Counsel.

                                    By:_/s/ Michael S. Agruss
                                           Michael S. Agruss
